Citation Nr: 1141886	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-19 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1984 to March 1988 and from September 1990 to September 2006, when the Veteran retired with 20 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the claim, jurisdiction of the Veteran's claim file was transferred to the Chicago, Illinois, RO.
 
In his substantive appeal, the Veteran requested a personal hearing before a decision review officer (DRO) of the RO.  The requested hearing was conducted at the RO before the DRO in October 2010.  


FINDINGS OF FACT

1.  The Veteran has consistently reported that he had symptoms of snoring, thrashing in his sleep, and not feeling refreshed after sleeping for many years during his service.

2.  The Veteran sought service connection for sleep apnea four months after his service separation date, and clinical examinations conducted in April 2007 and May 2007, slightly more than six months after his service discharge, resulted in assignment of a diagnosis of sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service connection for sleep apnea.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

In late September 2006, the Veteran separated from service.  In a claim dated in November 2006, and received at the RO on February 1, 2007, the Veteran sought service connection for sleep apnea, among other disorders.  In April 2007 and May 2007, baseline sleep studies and further diagnostic evaluations were conducted.  These studies confirmed that the Veteran had sleep apnea and periodic limb movement syndrome.  

The VA examiner who conducted May 2007 VA examination noted that the Veteran reported chronic problems with sleeping, especially when service on a ship and during sea duty.  The Veteran reported that his spouse had always complained about his snoring.  The examiner provided a "Yes" response in answer to the questions, "Did injury or disease occur during active service?" and "Did injury or disease occur after active service?"  The examiner noted that the sleep apnea decreased the Veteran's concentration and caused weakness or fatigue.  However, the examiner did not provide a specific opinion as to the date of onset of sleep apnea or whether current sleep apnea was incurred during or manifested during the Veteran's service, other than the answers to the two questions printed on the examination worksheet.  

In his disagreement with the denial of service connection for sleep apnea, the Veteran reported that he sought medical treatment after service when the symptoms noted in service continued.  He stated that he had attributed the symptoms in service to his military work schedule, and sought treatment when the symptoms continued despite a more normal schedule after service.  

At an October 2010 hearing before a decision review officer at the RO, the Veteran testified that he had experienced sleep difficulties chronically prior to his service discharge.  He testified that his wife was the primary witness to his sleep disturbances and that she had complained about them for several years.  

The Veteran's wife submitted a statement in October 2010.  The Veteran's spouse indicated that the Veteran had experienced difficulty with loud snoring "the majority of the time" he was in service.  She also reported that he sometimes appeared to stop breathing.  

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Sleep apnea is not among the disorders which are designated as chronic for purposes of application of a presumption of service connection.  

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The circumstances under which service connection may be established by competent lay evidence for vary depending on the disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  Jandreau, supra.  

In this case, the Veteran cannot precisely provide observations about how loudly he snores when asleep, or whether he moves in his sleep, but he is competent to state observations that he felt unrefreshed by sleep or was fatigued despite sleeping while in service.  The Veteran's spouse is competent to state observations that the Veteran snored loudly or sometimes appeared to stop breathing while asleep.  

The claims file does not reveal any reason to doubt the credibility of the Veteran or his spouse with regard to their lay observations of the quality of the Veteran's sleep.  The facts establish that the Veteran sought service connection for sleep apnea when less than 4 months had elapsed after his service discharge.  The Veteran advised the RO at the time that he submitted the claim for service connection for sleep apnea that no medical provider had assigned a diagnosis of a sleep disorder.  However, the Veteran's suspicion that he might have a sleep disorder was confirmed by medical providers who examined him when the Veteran was first afforded examinations in April 2007 and May 2007.  

The RO denied service connection because none of the providers who examiner the Veteran indicated when his sleep disorder started.  The VA examiner who conducted VA examination in May 2007 noted that the Veteran reported that his sleep disturbances had first been manifested in service, but the VA examiner did not provide a specific opinion as to whether the Veteran's sleep apnea did or did not have an onset in service.  

There is lay evidence that the Veteran had sleep disturbances while he was in service.  There is lay evidence that sleep disturbances remained chronic after service.  The Board finds that, in this case, the lay evidence is sufficient to establish continuity of symptomatology during and following service.  The Board has considered the lengthy period during which the Veteran served, two periods of service totaling 20 years.  The Board has considered the brief time after service before the Veteran sought service connection for sleep apnea, a period of 4 months after service discharge.  The Board has considered the fact that sleep apnea was confirmed as soon as the Veteran was examined following the claim for service connection.  Given that sleep apnea was formally diagnosed less than 8 months after the Veteran's separation from 20 years of service, and there is lay evidence of continuity of symptoms, the Board finds that service connection for sleep apnea is warranted.  


ORDER

The appeal for service connection for sleep apnea is granted.  





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


